Title: To George Washington from Charles Pettit, 24 February 1794
From: Pettit, Charles
To: Washington, George


          
            Sir
            Philadelphia 24th February 1794
          
          May I venture once more to approach Your Excellency, as disposer of public employments,
            in the character of an applicant? May I, without the imputation of impertinence, venture
            to suggest that my past services have given me some ground of claim to future confidence, especially when I can with truth say that altho’ some of my
            public employments have been among those which were reputed lucrative, and altho’ I have
            not squandered the emoluments of them in extravagance, I have not been enriched by
              them? I have endeavoured to perform the duties to which I have
            been called, with fidelity & consciencious integrity; but I have shunned rather than
            courted that kind of popularity which usually excites public attention & eclat: I
            have sought no station that I did not feel myself equal to the duties of, nor
            endeavoured to supplant others in their possessions or just expectations. If I have been
            supplanted in either of these respects, I have not deserved it. I have been no man’s
            enemy who was a friend to the common cause of the United States, nor joined in factions
            to disturb the order of society, or to impede the administration of Government. Have I
            been less assiduous than I ought to have been to obtain Your Excellency’s favorable
            attention? It has happened from a desire to avoid intrusion, and not from a failure in
            respect for your character and station. Have I neglected to approach you through the
            application of friends? I did not suppose such aids necessary; and perhaps a tincture of
            pride may have had its influence. I have long since heard through a channel that claimed
            my belief, that my name was on the list of those who were considered as worthy of
            employment, and I would rather owe an appointment to the spontaneous choice of your
            Excellency than to the solicitation or even the suggestion of others.
          But permit me, Sir, to suggest, that life is fast wearing away; that under an
            expectation which I had hoped was not wholly without foundation, I have brought myself
            to a situation in some degree dependant on public employment by devesting myself in a
            great measure of all engagements which might interfere with the exercise of it; and that
            at my time of life I cannot with facility again enter into pursuits for its support,
            which at an earlier period I abandoned at the public call. Had I been as fortunate as
            some others in establishing an independancy of labor by the means thus put in my power,
            the honor rather than the emolument, would have been the primary motive to a tender of
            farther service; but as I am now circumstanced, I will not pretend to conceal that the
            latter has become the stronger motive, tho’ the former is not at all diminished by
            it.
          
          Report has for some time past announced the probability that a vacancy will happen, by
            promotion, in the office of Post-Master General. The Duties of that office are far from
            being unknown to me, as well from some experience acquired in the early part of life, as
            from considerable attention paid to the conduct of it since the Revolution; and if I did
            not believe the business to be perfectly within the compass of my abilities, I would not
            offer myself a candidate for it. But in a thorough confidence
            that I am equal to the execution of the Office to the satisfaction of your Excellency
            and the public, I venture to ask it, with that high degree of deference and respect with
            which I am, and always have been Your Excellency’s most obedient and most humble
            servant
        